Exhibit 10.27

AMENDMENT NO. 6, CONSENT AND WAIVER TO CREDIT AGREEMENT OF

AMERICAN APPAREL (USA), LLC

This AMENDMENT NO. 6, CONSENT AND WAIVER (this “Amendment”), dated as of May 15,
2008, is among American Apparel (USA), LLC (f/k/a AAI Acquisition LLC (successor
by merger to American Apparel, Inc.)), a California limited liability company
(the “Borrower”), the Facility Guarantors thereto (the “Guarantors”) and SOF
Investments, L.P.—Private IV, as lender (the “Lender”), parties to the Credit
Agreement dated as of January 18, 2007 (as amended by that certain Amendment
No. 1 and Waiver to Credit Agreement of American Apparel, Inc. dated as of
July 2, 2007, that certain Amendment No. 2 and Waiver to Credit Agreement of
American Apparel, Inc. dated as of November 9, 2007, that certain Amendment
No. 3 and Waiver to Credit Agreement of American Apparel, Inc. dated as of
November 28, 2007, that certain Amendment No. 4 and Waiver to Credit Agreement
of American Apparel, Inc. dated as of December 12, 2007 and that certain
Amendment No. 5 and Waiver to Credit Agreement of American Apparel (USA), LLC
dated as of February 29, 2008, the “Credit Agreement”). Capitalized terms used
herein but not defined herein are used as defined in the Credit Agreement.

WITNESSETH:

WHEREAS, the Borrower has notified Lender that (a) the Borrower breached
paragraph (a) of Section 6.11 (Financial Covenants) of the Credit Agreement (the
“Fixed Charge Coverage Ratio Covenant”) by failing to maintain a Consolidated
Fixed Charge Coverage Ratio of 1.05 to 1.00 for the four Fiscal Quarter period
ended on March 31, 2008 (the “Fixed Charge Coverage Ratio Default”), (b) the
Borrower breached paragraph (b) of Section 6.12 (Capital Expenditures) of the
Credit Agreement (the “Capital Expenditures Covenant”) by incurring, or by
permitting any of its Subsidiaries to incur, Capital Expenditures in excess of
$5,000,000 during the Fiscal Quarter ending March 31, 2008 (the “Capital
Expenditures Default”), (c) the Borrower breached Section 6.04 (Investments,
Loans, Advances, Guarantees and Acquisitions) of the Credit Agreement by
entering into the Asset Purchase Agreement dated as of April 8, 2008 (the “Dye
House Purchase Agreement”, an executed copy of which is attached on Schedule A)
by and between the Borrower and USDF, a California corporation (the “Dye House
Default”), (d) the Borrower breached Section 6.01 (Indebtedness and Other
Obligations) of the Credit Agreement by permitting American Apparel Japan Yugen
Kaisha to incur Indebtedness on the terms set forth on Schedule B (the “Japanese
Indebtedness Default”), (e) the Borrower breached Section 6.04 (Investments,
Loans, Advances, Guarantees and Acquisitions) and Section 6.08 (Transactions
with Affiliates) of the Credit Agreement by making intercompany loans and other
transfers of cash to certain Foreign Subsidiaries as described on Part A of
Schedule C, which Investments are not Permitted Investments (the “March
Investments Default”) and by making further intercompany loans and other
transfers of cash to certain Foreign Subsidiaries as described on Part B of
Schedule C, which Investments are not Permitted Investments (the “May
Investments Default” and, together with the March Investments Default, the
“Investments Default”), and (f) an Event of Default exists under Section 7.01(q)
(Events of Default) for Borrower’s failure to comply with certain provisions of
the Existing First Lien Credit Agreement, which constitutes Events of Default
under Sections 7.01(d), (e) and (r) of the Existing First Lien Credit Agreement
(the “Cross-Default” and, together with the Fixed Charge Coverage Ratio Default,
the Capital Expenditures Default, the Dye House Default, the Japanese
Indebtedness Default and the Investments Default, the “Specified Events of
Defaults”);

WHEREAS, the Borrower has requested that the Lender waive the Specified Events
of Defaults and compliance with the Fixed Charge Coverage Ratio Covenant for the
four Fiscal Quarter period ended on March 31, 2008 and with the Capital
Expenditures Covenant for the Fiscal Quarter ending March 31, 2008 and further
amend the Credit Agreement as set forth herein;

WHEREAS, the Borrower has also requested that the Lender consent to the
acquisition of certain assets of USDF on the terms set forth in the Dye House
Purchase Agreement; and



--------------------------------------------------------------------------------

AMENDMENT NO. 6, CONSENT AND WAIVER

OF AMERICAN APPAREL (USA), LLC

 

WHEREAS, the Lender agrees, subject to the limitations and conditions set forth
herein, (a) to waive the Specified Events of Defaults and compliance with the
Fixed Charge Coverage Ratio Covenant for the four Fiscal Quarter period ended on
March 31, 2008 and with the Capital Expenditures Covenant for the Fiscal Quarter
ending March 31, 2008, (b) to amend the Credit Agreement as set forth herein and
(c) to consent to the acquisition of certain assets of USDF on the terms set
forth in the Dye House Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:

 

  Section 1. Waiver

Effective as of the Amendment Effective Date and subject to the satisfaction (or
due waiver) of the conditions set forth in Section 4 (Conditions Precedent to
the Effectiveness of this Amendment) hereof, the Lender waives the following:
(a) the Fixed Charge Coverage Ratio Default, the Capital Expenditures Default,
the Japanese Indebtedness Default, the March Investments Default and the
Cross-Default (only with respect to those Events of Default under the Existing
First Lien Credit Agreement which occurred on or before March 31, 2008), each as
of March 31, 2008, (b) the Dye House Default, the May Investments Default and
the Cross-Default (with respect to those Events of Default under the Existing
First Lien Credit Agreement which occurred after March 31, 2008), each as of the
Amendment Effective Date, and (c) compliance with the Fixed Charge Coverage
Ratio Covenant for the four Fiscal Quarter period ending on March 31, 2008 and
with the Capital Expenditures Covenant for the Fiscal Quarter ending March 31,
2008, each as of March 31, 2008; provided, however, that the waiver set forth in
this paragraph shall not constitute a consent or waiver with respect to any
failure to comply after the Amendment Effective Date with the Credit Agreement
as amended hereby.

 

  Section 2. Amendment to the Credit Agreement

Effective as of the Amendment Effective Date and subject to the satisfaction (or
due waiver) of the conditions set forth in Section 4 (Conditions Precedent to
the Effectiveness of this Amendment) hereof, clause (b) of Section 6.12 (Capital
Expenditures) of the Credit Agreement is hereby amended by deleting”$18,000,000”
in the first line thereof and replacing it with “$21,000,000.”

 

  Section 3. Consent

The Lender consents to the acquisition of certain assets of USDF on the terms
set forth in the Dye House Purchase Agreement and further agrees that such
Investment shall not be included in the calculation of any Permitted Investment.
For the purposes of Section 6.12 of the Credit Agreement, such Investment shall
not constitute Capital Expenditures.

 

  Section 4. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied (the “Amendment Effective Date”) or duly waived by the Lender:

(a) Certain Documents. The Administrative Agent shall have received the
following documents, each in form and substance satisfactory to the Lender,
which satisfaction shall be evidenced by the execution and delivery by the
Lender of this Amendment, and dated the Amendment Effective Date (when
applicable):

(i) this Amendment, duly executed by the Borrower, each Guarantor and the
Lender; and

(ii) an executed copy of the Waiver and Consent to Credit Agreement with respect
to the Existing First Lien Credit Agreement.

 

2



--------------------------------------------------------------------------------

AMENDMENT NO. 6, CONSENT AND WAIVER

OF AMERICAN APPAREL (USA), LLC

 

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be satisfactory in all
respects to the Lender, which satisfaction shall be evidenced by the execution
and delivery by the Lender of this Amendment.

(c) Representations and Warranties. Each of the representations and warranties
contained in Section 5 (Representations and Warranties) below are true and
correct.

(d) No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing as of the date
hereof.

(e) No Litigation. No litigation shall have been commenced against any Loan
Party or any of its Subsidiaries, either on the date hereof or the Amendment
Effective Date, seeking to restrain or enjoin (whether temporarily,
preliminarily or permanently) the performance of any action by any Loan Party
required or contemplated by this Amendment or the Credit Agreement or any Loan
Document, in either case as amended hereby.

(f) Fees and Expenses Paid. The Borrower shall have paid all Obligations due,
after giving effect to this Amendment, on or before the later of the date hereof
and the Amendment Effective Date including, without limitation, the fees set
forth in Section 5 (Fees and Expenses) hereof and all costs and expenses of the
Lender in connection with the preparation, reproduction, execution and delivery
of this Amendment and all other Loan Documents entered into in connection
herewith (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Lender with respect thereto and all other Loan
Documents) and all other costs, expenses and fees due under any Loan Document.

(g) No Default or Event of Default Under Existing First Lien Credit Agreement.
No default or event of default shall have occurred and be continuing with
respect to the Existing First Lien Credit Agreement on the date hereof.

 

  Section 5. Representations and Warranties

On and as of the date hereof and as of the Amendment Effective Date, after
giving effect to this Amendment, the Borrower hereby represents and warrants to
the Lender as follows:

(a) this Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and each Guarantor, enforceable against the Borrower
and each Guarantor in accordance with its terms and the Credit Agreement as
amended by this Amendment and constitutes the legal, valid and binding
obligation of the Borrower and each Guarantor, enforceable against the Borrower
and each Guarantor in accordance with its terms;

(b) each of the representations and warranties contained in Article III
(Representations and Warranties) of the Credit Agreement, the other Loan
Documents or otherwise made in writing in connection therewith are true and
correct in all material respects on and as of the date hereof and the Amendment
Effective Date, in each case as if made on and as of such date except (i) to the
extent that such representations and warranties specifically relate to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such specific date and (ii) to the
extent that such statement was subsequently corrected and such correction was
presented to the Lender; provided, however, that references therein to the
“Credit Agreement” shall be deemed to refer to the Credit Agreement as amended
by this Amendment after giving effect to the consents and waivers set forth
herein;

(c) no Default or Event of Default has occurred and is continuing;

(d) no litigation has been commenced against any Loan Party or any of its
Subsidiaries seeking to restrain or enjoin (whether temporarily, preliminarily
or permanently) the performance of any action by any Loan Party

 

3



--------------------------------------------------------------------------------

AMENDMENT NO. 6, CONSENT AND WAIVER

OF AMERICAN APPAREL (USA), LLC

 

required or contemplated by this Amendment, the Credit Agreement or any Loan
Document, in each case as amended hereby (if applicable); and

(e) each of the Consolidated Fixed Charge Coverage Ratio for the four Fiscal
Quarter period ended on March 31, 2008 and the amount of Capital Expenditures
for the Fiscal Quarter ending March 31, 2008 is as set forth on Schedule D
hereto.

 

  Section 6. Fees and Expenses

The Borrower and each other Loan Party agrees to pay on demand in accordance
with the terms of Section 9.03(a) (Expenses; Indemnity; Damage Waiver) of the
Credit Agreement all costs and expenses of the Lender in connection with the
preparation, reproduction, execution and delivery of this Amendment and all
other Loan Documents entered into in connection herewith (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Lender with respect thereto and all other Loan Documents).

 

  Section 7. Covenant

Each Loan Party hereby covenants that, at such time when the Loan Parties shall
enter into an amendment to the Existing First Lien Credit Agreement and related
documents, it shall enter into an amendment to the Credit Agreement and related
documents, which amendment to the Credit Agreement and related documents shall
be in form and substance satisfactory to the Lender and may, among other things,
effect a joinder by American Apparel, Inc. (f/k/a Endeavor Acquisition Corp.) to
the Loan Documents, whereby American Apparel, Inc. (f/k/a Endeavor Acquisition
Corp.) shall become a Facility Guarantor thereunder. The failure by the Loan
Parties to enter into such amendment to the Credit Agreement and related
documents contemporaneously with an amendment to the Existing First Lien Credit
Agreement and related documents shall constitute an Event of Default under the
Credit Agreement.

 

  Section 8. Financial Statements for Fiscal Month Ending April 30, 2008

The parties hereto acknowledge and agree that notwithstanding anything in the
Credit Agreement to the contrary, the date by which the Borrower shall deliver
(a) the Consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries
pursuant to Section 5.01(b) of the Credit Agreement and (b) the Compliance
Certificate referred to in Section 5.01(d) of the Credit Agreement for the
Fiscal Month ending April 30, 2008, is hereby extended to June 9, 2008.

 

  Section 9. Reference to the Effect on the Loan Documents

(a) As of the Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment Effective Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

 

4



--------------------------------------------------------------------------------

AMENDMENT NO. 6, CONSENT AND WAIVER

OF AMERICAN APPAREL (USA), LLC

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under any of the Loan Documents, nor constitute a waiver or
amendment of any other provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.

(d) This Amendment is a Loan Document.

 

  Section 10. Consent of Guarantors

Each Guarantor hereby consents to this Amendment and agrees that the terms
hereof shall not affect in any way its obligations and liabilities under the
Loan Documents (as amended and otherwise expressly modified hereby), all of
which obligations and liabilities shall remain in full force and effect and each
of which is hereby reaffirmed (as amended and otherwise expressly modified
hereby).

 

  Section 11. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

  Section 12. Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

 

  Section 13. Section; Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, subclause or subsection is
a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

 

  Section 14. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement or, as the case may be, the Guaranty.

 

  Section 15. Severability

The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation, or jurisdiction or as applied to any
person.

 

5



--------------------------------------------------------------------------------

AMENDMENT NO. 6, CONSENT AND WAIVER

OF AMERICAN APPAREL (USA), LLC

 

  Section 16. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

  Section 17. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

AMERICAN APPAREL (USA), LLC (f/k/a AAI

Acquisition LLC (successor by merger to

American Apparel, Inc.)),

as Borrower

By:      

Name:

Title:

SOF INVESTMENTS, L.P. - PRIVATE IV,

as Lender

By:      

Name:

Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 6, CONSENT AND WAIVER]



--------------------------------------------------------------------------------

GUARANTORS:

AMERICAN APPAREL, LLC, as Facility

Guarantor

By: AMERICAN APPAREL (USA), LLC (f/k/a

AAI Acquisition LLC (successor by merger to

American Apparel, Inc.))

By:                                      
                                                           
Name:                                     
                                                      
Title:                                     
                                                        

FRESH AIR FREIGHT, INC.,

as Facility Guarantor

By:                                      
                                                           
Name:                                     
                                                      
Title:                                     
                                                         KCL KNITTING, LLC, as
Facility Guarantor

By: AMERICAN APPAREL (USA), LLC (f/k/a

AAI Acquisition LLC (successor by merger to

American Apparel, Inc.))

By:                                      
                                                           
Name:                                     
                                                      
Title:                                     
                                                        

AMERICAN APPAREL RETAIL, INC.,

as Facility Guarantor

By:                                      
                                                           
Name:                                     
                                                      
Title:                                     
                                                        

AMERICAN APPAREL DYEING &

FINISHING, INC., as Facility Guarantor

By:                                      
                                                           
Name:                                     
                                                       Title:

[SIGNATURE PAGE TO AMENDMENT NO. 6, CONSENT AND WAIVER]



--------------------------------------------------------------------------------

Schedule A

Dye House Purchase Agreement

See attached.



--------------------------------------------------------------------------------

Schedule B

Indebtedness of American Apparel Japan Yugen Kaisha



--------------------------------------------------------------------------------

Schedule C

Non-Permitted Investments



--------------------------------------------------------------------------------

Schedule D

Financial Covenants

(a) The Consolidated Fixed Charge Coverage Ratio for the four Fiscal Quarter
period ended on March 31, 2008 is 0.38.

(b) The amount of Capital Expenditures for the Fiscal Quarter ending March 31,
2008 is $14,791,354.